Citation Nr: 1500332	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-20 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a special monthly compensation based on the need for aid and attendance and/or housebound status.

2.  Entitlement to service connection for dementia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty form July 1979 to December 2005.  He died in October 2011.  The appellant is seeking substitution as the Veteran's surviving spouse for the above identified claimed that were pending at the time of his death.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).

In November 2011, the appellant filed a claim for service connection for the cause of the Veteran's death.  This issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

Prior to his death, the Veteran filed a claim for entitlement to special monthly compensation based on the need for aid and attendance and/or housebound status and a claim seeking service connection for dementia.  His claims were denied in the November 2009 rating decision, which the Veteran appealed to the Board.  Unfortunately during the course of the appeal, the Veteran died in October 2011.  Later that same month, the appellant requested that she be substitute as the claimant on behalf of the deceased Veteran as his surviving spouse.  Thereafter, in January 2012, the appellant provided testimony before the Board regarding the merits of the claims on appeal.  

In March 2012, the Board dismissed the claims on appeal due to the Veteran's death and referred the issue of the appellant's request for substitution to the RO for appropriate action.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1106 (2014).

Review of the record reflects that the RO has not made a determination as to the appellant's actual eligibility to substitute in the appeal.  Although an August 2012 memo from an appeals coach at the RO indicates that the appellant is eligible for substitution in the claims on appeal, this notation in the file is not a sufficient decision on substitution, which must be done in either a decisional letter or a rating decision.  Moreover, the appellant must be notified of the decision and appellate rights.  As the Board cannot render a decision on substitution issue in the first instance, the case must be remanded to the RO for adjudication.  See 38 U.S.C.A. § 7104(a) (West 2002), 38 C.F.R. § 20.101(a) (2014) (describing the Board's jurisdiction); 76 Fed. Reg. at 8,667-68.  

Accordingly, the case is remanded for the following action:

1.  Adjudicate whether the appellant meets the basic eligibility requirements to substitute for the Veteran with regard to the claims for special monthly compensation based on the need for aid and attendance and/or housebound status and service connection for dementia that were denied in the November 2009 rating decision.

2.  If the basic eligibility requirements are met, send the appellant appropriate notice with respect to her status as a substituted party.

3.  If the request for substitution is allowed, the RO should complete any other development deemed necessary and should readjudicate the claims for special monthly compensation based on the need for aid and attendance and/or house band status and service connection for dementia based on substitution.  If the benefits sought on appeal are not granted, the appellant should be furnished with a supplemental statement of the case to include all pertinent laws and regulations on substitution and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

